Case 2:15-cv-08233-R-JC Document 126 Filed 11/19/18 Page 1 of 4 Page ID #:5926



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                  REPLY IN SUPPORT OF
 13       vs.                              DEFENDANTS’ MOTION IN LIMINE
                                           NO. 5 TO EXCLUDE EVIDENCE
 14 IronMag Labs, LLC, a Nevada Limited AND ARGUMENT THAT FAILING
    Liability Company, Robert DiMaggio, an TO DISCLOSE OSTARINE WAS
 15 individual, and DOES 1 through 10,     BANNED BY WADA, ETC. WAS
    inclusive,                             FALSE ADVERTISING
 16
                 Defendants.               Motion 5 of 6
 17
                                           Hearing:
 18                                        Date:         December 3, 2018
                                           Time:         10:00 a.m.
 19                                        Courtroom:    880
 20                                         Date Action Filed:    October 21, 2015
                                            Discov. Cutoff:       October 15, 2018
 21                                         Pretrial Conf.:       November 26, 2018
                                            Trial Date:           December 4, 2018
 22
 23
 24
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                    REPLY RE DEFS’ MOTION IN LIMINE NO. 5
      2705/101901-0006
                                                                             RE WADA, ETC.
      13101984.2 a11/19/18                                        Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 126 Filed 11/19/18 Page 2 of 4 Page ID #:5927



  1                          MEMORANDUM OF POINTS AND AUTHORITIES
  2             Defendants IronMag Labs, LLC and Robert DiMaggio submit this reply in
  3 support of their motion to exclude evidence and argument that Defendants’ engaged
  4 in false advertising by omitting information on alleged prohibitions against SARMs
  5 by the World Anti-Doping Agency or the U.S. Anti-Doping Agency.
  6             Plaintiff’s opposition relies primarily on the misplaced assertion that an out-
  7 of-district order on a different legal issue at a different stage of the case (i.e., on a
  8 motion to dismiss) is controlling here. The cited decision from the Custom
  9 Nutraceuticals case is not instructive here. Plaintiff also mischaracterizes the partial
 10 quote from the Order in that action by framing it as the court applying the Lanham
 11 Act. In fact, the court ruled that “the FDCA does not prohibit all omissions that
 12 might be material to a consumer, but only those that are material ‘with respect to
 13 consequences which may result from the use of the article.’” Nutrition Distribution,
 14 LLC v. Custom Nutraceuticals (D. Ariz) Case 2:16-cv-00173-DGCFDCA (July 8,
 15 2016 Order on Motion to Dismiss) (emphasis added). Plaintiff cropped the quote,
 16 and based on that edit, argues that the district court made this finding as to the
 17 Lanham Act, not the Food, Drug and Cosmetic Act. (Opposition [Dkt. 110] at p.
 18 1:10-12.)
 19             In the Custom Nutraceuticals case, the issue on the defendants’ Motion to
 20 Dismiss was whether Nutrition Distribution’s complaint should be dismissed under
 21 the primary jurisdiction doctrine. After Nutrition Distribution lost a similar motion
 22 to dismiss in this action, it substantially revised its stock false advertising complaint,
 23 excising almost all of its allegations invoking and relying upon the FDCA and
 24 supporting regulations. Nutrition Distribution’s false advertising complaint in
 25 Nutrition Distribution, LLC v. Custom Nutraceuticals was thus materially different
 26 from Nutrition Distribution’s Complaint in this case as to the allegations on the
 27 FDCA (although both complaints sought money for alleged injuries caused by the
 28 false advertising of SARMs). The Custom Nutraceuticals court’s denial of a motion
                                                             REPLY RE DFS’ MOTION IN LIMINE NO. 5
      2705/101901-0006
                                                                                     RE WADA, ETC.
      13101984.2 a11/19/18                          -1-                   Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 126 Filed 11/19/18 Page 3 of 4 Page ID #:5928



  1 to dismiss – on the grounds Nutrition Distribution’s false advertising claim did not
  2 depend upon determinations to be made by the FDA under the FDCA – is not
  3 relevant to this motion in limine. Plaintiff’s insistence the legal question is settled in
  4 its favor is a mischaracterization of the law.
  5             Plaintiff’s argument also reverses the order of proof. Plaintiff must first show
  6 that the omissions of facts on policy positions by private entities like WADA on
  7 SARMs were false or misleading, then prove such “omissions” were material to the
  8 purchasers’ decision. Instead, Plaintiff here starts from the supposition that the anti-
  9 doping agency omissions are material, and then works backward from there to
 10 attempt to prove the omission of information on policy positions taken by private
 11 agencies like WADA (as opposed to statements and omissions on the health effects
 12 of SARMs) is false or misleading.
 13             As Defendants show in their Motion, it is not a false or misleading statement
 14 simply because a manufacturer does not list every possible non-governmental
 15 agency’s position on a given substance. It is only potentially false if the omission
 16 negates an affirmative advertising statement regarding the substance. Casper Sleep,
 17 Inc. v. Mitcham, 204 F. Supp. 3d 632, 638 (S.D.N.Y. 2016); see also K&N Eng’g,
 18 Inc. v. Spectre Performance, No. EDCV 09-01900-VAP, 2011 WL 4387094, at *18
 19 (C.D. Cal. Sept. 20, 2011). Plaintiff has made no showing that would tend to show
 20 that the so-called omissions negated an affirmative statement by Defendants on
 21 OSTA RX or Super DMZ 4.0.
 22             Plaintiff has not rebutted Defendant’s Motion to exclude evidence and
 23 argument on the so-called omissions regarding anti-doping agencies. The only case
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                             REPLY RE DFS’ MOTION IN LIMINE NO. 5
      2705/101901-0006
                                                                                     RE WADA, ETC.
      13101984.2 a11/19/18                         -2-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 126 Filed 11/19/18 Page 4 of 4 Page ID #:5929



  1 law that addresses the issue uniformly states that omissions are actionable only if
  2 they negate affirmative statements, which Plaintiff cannot show. The evidence on
  3 this topic should thus be excluded.
  4 Dated: November 19, 2018                   RUTAN & TUCKER, LLP
  5
                                               By: /s/ Damon Mircheff
  6                                                Damon D. Mircheff
                                                   Attorneys for Defendants
  7                                                IronMag Labs, LLC and Robert
                                                   DiMaggio
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        REPLY RE DFS’ MOTION IN LIMINE NO. 5
      2705/101901-0006
                                                                                RE WADA, ETC.
      13101984.2 a11/19/18                    -3-                    Case no. 2:15-cv-08233-R-JC
